Title: From James Madison to Alexander Scott, 15 September 1825
From: Madison, James
To: Scott, Alexander


        
          Dear Sir
          Sepr. 15. 1825
        
        I wish my memory could furnish more light on the subject of your letter of the 10th. than is found in the two documents inclosed in it. But this happens not to be the case, owing not only to the great lapse of time, but to the more particular agency of the Heads of Depts. in such cases, than that of the Presidt. What alone I can say is that I have no recollections adverse to those of Mr. Monroe, and that I cheerfully concur in his expression of the satisfactory manner in which the trust comitted to you was discharged. With friend[l]y respects & good wishes.
      